

Exhibit 10.1


EXECUTION VERSION








FIRST AMENDMENT


to


LOAN AGREEMENT




between




U.S. BANK NATIONAL ASSOCIATION


and


FIRST MIDWEST BANCORP, INC.


Dated as of September 26, 2017
Loan Agreement Date: September 27, 2016




--------------------------------------------------------------------------------





FIRST AMENDMENT TO
LOAN AGREEMENT
This FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”) is dated as of
September 26, 2017, and is made by and between FIRST MIDWEST BANCORP, INC., a
Delaware corporation (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”).
R E C I T A L S
A.Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of FIRST MIDWEST BANK, an Illinois banking corporation
that is a member of the Federal Reserve System and that maintains its principal
banking offices in Itasca, Illinois.
B.Borrower and Lender are party to a Loan Agreement dated as of September 27,
2016 (the “Original Agreement”).
C.The parties hereto desire to amend and modify the Original Agreement in
accordance with the terms and subject to the conditions set forth in this First
Amendment.
D.Capitalized terms not otherwise defined in this First Amendment shall have the
meanings respectively ascribed to them in the Original Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:
A G R E E M E N T
SECTION 1.AMENDMENTS TO THE ORIGINAL AGREEMENT.
1.1.Definitions (Section 1.1). The definition of the term “Maturity Date” set
forth in Section 1.1 of the Original Agreement shall be amended in its entirety
to read as follows:
“Maturity Date” means September 26, 2018.
1.2.Nonperforming Assets to Tangible Capital (Section 7.3). The definition of
the term “Nonperforming Assets” in the second sentence of Section 7.3 of the
Original Agreement is hereby amended in its entirety to read as follows:
“(i) “Nonperforming Assets” shall mean the sum of all other real estate owned
and repossessed assets, non-accrual loans and loans on which any payment is 90
or more days past due but which continue to accrue interest (but excluding all
such loans and other assets that also are (A) reported as “covered assets” in
the applicable quarterly financial statements filed by Subsidiary Bank with the
appropriate Governmental Agency, (B) expressly guaranteed by a U. S. government
entity such as Ginnie Mae or any other similar organization, (C) troubled debt
restructurings (so long as the TDR continues to accrue


1

--------------------------------------------------------------------------------




interest) and (D) purchased credit impaired loans identified as impaired at the
time of purchase)”
1.3.Reserves to Nonperforming Loans (Section 7.4). The second sentence of
Section 7.4 of the Original Agreement is hereby amended in its entirety to read
as follows:
“For purposes of this Agreement, “Nonperforming Loans” shall mean the sum of all
non-accrual loans and loans on which any payment is 90 or more days past due but
which continue to accrue interest (but excluding all such loans that also are
(i) reported as “covered assets” in the applicable quarterly financial
statements filed by Subsidiary Bank with the appropriate Governmental Agency,
(ii) expressly guaranteed by a U. S. government entity such as Ginnie Mae or any
other similar organization, (iii) troubled debt restructurings (so long as the
TDR continues to accrue interest) and (iv) purchased credit impaired loans
identified as impaired at the time of purchase) which, in all cases, shall be
derived from the quarterly reports filed with the applicable primary federal
regulator and shall be consistent with the financial information and reports
contemplated in Section 6 hereof.”
1.4.Minimum Fixed Charge Coverage Ratio (Section 7.6). The references to the
financial statements in the final sentence of Section 7.6 of the Original
Agreement which currently reads “which, in all cases, shall be derived from the
quarterly reports filed with the applicable primary federal regulator and shall
be consistent with the financial information and reports contemplated in Section
6 hereof.” is hereby amended in its entirety to read as follows:
“which, in all cases, shall be derived from the quarterly reports (i.e., the
Borrower’s FR Y-9C with respect to net income and the Borrower’s FR Y-9LP with
respect to all other components of the calculation) filed with the applicable
primary federal regulator and shall be consistent with the financial information
and reports contemplated in Section 6 hereof.”
SECTION 2.REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and
warrants to Lender as of the date hereof as follows:
(i)    No Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from the amendments contemplated hereby.
(ii)    The execution, delivery and performance by Borrower of this First
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.
(iii)    This First Amendment and the other Transaction Documents (as amended by
this First Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors’
rights or equitable principles generally.


2

--------------------------------------------------------------------------------




(iv)    All of the representations and warranties of Borrower in the Original
Agreement are true and correct in all material respects.
(v)    Borrower’s obligations under the Original Agreement and under the other
Transaction Documents are not subject to any defense, counterclaim, set-off,
right to recoupment, abatement or other claim.
SECTION 3.ADDITIONAL TERMS.
3.1.Acknowledgement of Indebtedness under Agreement. Borrower acknowledges and
confirms that, as of the date hereof, Borrower is indebted to Lender, without
defense, setoff, or counterclaim, in the aggregate principal amount of ZERO
Dollars under the Original Agreement.
3.2.The Agreement. On and after the Effective Date: (i) each reference in the
Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (b) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (c) this First Amendment shall be deemed a “Transaction Document”
for the purposes of the Original Agreement.
3.3.First Amendment and Original Agreement to be Read Together. This First
Amendment supplements and is hereby made a part of the Original Agreement, and
the Original Agreement and this First Amendment shall from and after the
Effective Date be read together and shall constitute one agreement. Except as
otherwise set forth herein, the Original Agreement shall remain in full force
and effect.
3.4.Additional Acknowledgements and Covenants of Borrower. Borrower acknowledges
that (i) it has been advised by counsel of its choice of law with respect to
this First Amendment, the Original Agreement, the other Transaction Documents
and the transactions contemplated hereby and thereby, (ii) any waiver of
Borrower set forth herein has been knowingly and voluntarily made, and (iii) the
obligations of Lender hereunder shall be strictly construed and shall be
expressly subject to Borrower’s compliance in all respects with the terms and
conditions of the Original Agreement. Borrower agrees to reimburse Lender for
all reasonable out-of-pocket costs, fees and expenses incurred by Lender, or for
which Lender has become obligated, in connection with the preparation,
negotiation and consummation of this First Amendment, including but not limited
to, reasonable attorneys’ fees and expenses.
3.5.No Waiver.    The execution, delivery and effectiveness of this First
Amendment shall not operate as a waiver of any Event of Default (including
without limitation any unknown or undisclosed Event of Default existing on the
date hereof), nor operate as a waiver of any right, power or remedy of Lender
(including without limitation any rights, powers or remedies of Lender with
respect to any unknown or undisclosed Event of Default existing on the date
hereof other than the Identified Default), nor constitute a waiver of, or
consent to any departure from, any provision of the Original Agreement, or any
of the other Transaction Documents except to the extent the Original Agreement
is expressly amended by this First Amendment.


3

--------------------------------------------------------------------------------




3.6.No Novation. The terms and conditions of the Original Agreement are amended
as set forth in this First Amendment. It is expressly understood and
acknowledged that nothing in this First Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
agreement. All “Borrower’s Liabilities” under the Original Agreement shall in
all respects be continuing and this First Amendment shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
“Borrower’s Liabilities.”
SECTION 4.CONDITIONS PRECEDENT. The amendment(s) set forth in Section 1 above
and the waiver contemplated in SECTION 3 above shall become effective as of the
date (the “Effective Date”) on which each of the following conditions shall have
been satisfied: (i) Lender shall have received a fully executed First Amendment;
(ii) Lender shall have received payment from Borrower, in immediately available
funds, of an amount sufficient to reimburse Lender for all reasonable
out-of-pocket costs, fees and expenses incurred by Lender, or for which Lender
has become obligated, in connection with the preparation, negotiation and
consummation of this First Amendment (including the applicable facility fee and
any outstanding unused fee), including but not limited to, reasonable attorneys’
fees and expenses; and (iii) a copy, certified by the Secretary or Assistant
Secretary of Borrower, of its Board of Directors’ resolutions authorizing the
execution, delivery, and performance, respectively, of the Original Agreement
and any other documents to be executed, delivered, or performed in connection
therewith.
SECTION 5.RELEASE. Borrower, for itself and its successors and assigns, does
hereby fully, finally and unconditionally release and forever discharge, and
agrees to hold harmless, Lender and each of its equity holders and affiliates,
and their respective agents, advisors, managers, parents, subsidiaries,
attorneys, representatives, employees, officers and directors, and the
successors, assigns, heirs and representatives of each of the foregoing, from
any and all debts, claims, counterclaims, setoffs, obligations, damages, costs,
attorneys’ fees and expenses, suits, demands, liabilities, actions, proceedings
and causes of action, in each case whether known or unknown, contingent or
fixed, direct or indirect and of whatever kind, nature or description, and
whether in law or in equity, under contract, tort, statute or otherwise, that
Borrower has heretofore had or now or hereafter can, shall or may have by reason
of any act, omission or thing whatsoever done or omitted to be done on or prior
to the Effective Date arising out of, connected with or related in any way to
this First Amendment, the Original Agreement, the other Transaction Documents,
the transactions described therein, the Loan, Lender’s administration thereof.
SECTION 6.Miscellaneous. This First Amendment may be executed by facsimile and
in any number of counterparts, all of which taken together shall constitute one
and the same amendatory instrument and any of the parties hereto may execute
this First Amendment by signing any such counterpart. This First Amendment shall
be governed by, and construed in accordance with, the internal laws of the State
of New York.
[Remainder of Page Intentionally Left Blank]


4

--------------------------------------------------------------------------------




EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS FIRST
AMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS FIRST AMENDMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS FIRST AMENDMENT AND THE
TRANSACTION DOCUMENTS, AND (c) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.


 
FIRST MIDWEST BANCORP, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ PATRICK S. BARRETT
 
 
Name:
Patrick S. Barrett
 
 
Title:
Executive Vice President and
 
 
 
Chief Financial Officer



5

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
By:
/s/ PETER G. CALIGIURI
 
 
Name:
Peter G. Caligiuri
 
 
Title:
Senior Vice President



6